Exhibit 10.2
FIRST NIAGARA FINANCIAL GROUP, INC.
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
WITH
 
This AGREEMENT, dated as of                      (the “Effective Date”), is
between FIRST NIAGARA FINANCIAL GROUP, INC., a Delaware corporation with its
executive offices at 6950 South Transit Road, P.O. Box 514, Lockport, NY
14095-0514 (the “Corporation”), and                                         ,
(the “Executive”).
RECITALS:

  a.  
The Executive is presently employed as an executive officer of the Corporation.
    b.  
The Board of Directors of the Corporation (the “Board”) considers it essential
to the best interests of the Corporation and its shareholders to foster the
Corporation’s ability to retain key management personnel.
    c.  
The Board recognizes that, as is generally the case with publicly held
corporations, the possibility of a Change in Control (as hereinafter defined)
exists and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Corporation and it shareholders.
    d.  
The Board intends for this Agreement to provide protection to the Executive
against the exigencies of a Change in Control, but not to otherwise provide
assurance of or rights to continued employment.

 

 



--------------------------------------------------------------------------------



 



  e.  
The Board believes it to be in the best interests of the Corporation and its
shareholders that the Corporation and the Board be able to rely upon the
Executive to continue in the Executive’s position, and that the Corporation be
able to receive and rely upon the Executive’s advice as to the best interests of
the Corporation, without concern that the Executive might be distracted by the
personal uncertainties and risks created by the possibility of a Change in
Control.
    f.  
Should the possibility of a Change in Control arise, in addition to the
Executive’s regular duties, the Executive may be called upon to assist in the
assessment of such possible Change in Control, to advise management and the
Board as to whether such Change in Control would be in the best interests of the
Corporation and its shareholders and to take such other actions as the Board
might determine to be appropriate.
    g.  
This Agreement is not intended to alter the rights of the Executive in the
absence of a Change in Control of the Corporation with respect to the
Executive’s employment by the Company or the Executive’s compensation and
benefits in connection with such employment and, accordingly, this Agreement,
although taking effect as provided below, will be operative only upon a Change
in Control of the Corporation.
    h.  
The Corporation and the Executive both desire to set forth the terms of benefits
upon a termination of employment in certain circumstances following a Change in
Control.
    i.  
This Agreement has been amended and restated solely in order to comply with
Section 409A of the Internal Revenue Code of 1986 as amended, (the “Code”) and
the final regulations issued thereunder in April 2007.

 

- 2 -



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the promises and of the covenants contained
in this Agreement, the Corporation and the Executive agree as follows:
1. Definitions.
(a) An “Affiliate” of, or a Person “Affiliated” with, a specified Person, means
a Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under current control with, the Person
specified.
(b) “Bank” means First Niagara Bank.
(c) “Board of Directors” or “Board” means the Board of Directors of the
Corporation.
(d) “Cause” means a finding by the Board of Directors that any of the following
conditions exist:
(i) The Executive’s willful and continued failure substantially to perform the
Executive’s duties (other than as a result of disability) that is not or cannot
be cured within 30 days of the Corporation giving the Executive notice of the
failure to so perform. For purposes of this Agreement, no act or failure to act
will be deemed “willful” unless effected by the Executive not in good faith and
without a reasonable belief that the Executive’s action or failure to act was in
or not opposed to the Corporation’s best interests.
(ii) A willful act or omission by the Executive constituting dishonesty, fraud
or other malfeasance, and any act or omission by the Executive constituting
immoral conduct, which in any such case is injurious to the financial condition
or business reputation of the Corporation.
(iii) The Executive’s indictment for a felony offense under the laws of the
United States or any state other than for actions related to operation of motor
vehicles which does not involve operation of a motor vehicle while intoxicated
or impaired.

 

- 3 -



--------------------------------------------------------------------------------



 



(iv) Breach by the Executive of the Corporation’s Code of Ethics for Senior
Financial Officers, any restrictive covenant, non-competition, confidentiality
or non-solicitation, or other similar agreement which is applicable to the
Executive, or breach of the Corporation’s Code of Ethics.
The Executive will not be deemed to have been terminated for Cause until there
has been delivered to the Executive a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the Board at a meeting called
and held for that purpose (after reasonable notice to the Executive and an
opportunity for the Executive, with the Executive’s counsel, to be heard before
the Board), stating that, in the good faith opinion of the Board, the Executive
has engaged in conduct described above and specifying the particulars in detail.
(e) “Change in Control” means:
(i) Any acquisition or series of acquisitions by any Person other than the
Corporation, any of its Affiliates, any employee benefit plan of the Corporation
or any of its Affiliates, or any Person holding common shares of the Corporation
for or pursuant to the terms of such an employee benefit plan, that results in
that Person becoming the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), directly or
indirectly, of securities of the Corporation representing 50% or more of either
the then outstanding shares of the common stock of the Corporation (“Outstanding
Corporation Common Stock”) or the combined voting power of the Corporation’s
then outstanding securities entitled to then vote generally in the election of
Directors of the Corporation (“Outstanding Corporation Voting Securities”),
except that any such acquisition of Outstanding Corporation Common Stock or
Outstanding Corporation Voting Securities will not constitute a Change in
Control while that Person does not exercise the voting power of its Outstanding
Corporation Common Stock or otherwise exercise control with respect to any
matter concerning or affecting the Corporation, or Outstanding Corporation
Voting Securities, and promptly sells, transfers, assigns or otherwise disposes
of that number of shares of Outstanding Corporation Common Stock necessary to
reduce its beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of the Outstanding Corporation Common Stock to below 50%;

 

- 4 -



--------------------------------------------------------------------------------



 



(ii) At the time when, during any period not longer than twenty-four
(24) consecutive months, individuals who at the beginning of that period
constitute the Board cease to constitute at least a majority of the Board,
unless the election, or the nomination for election by the Corporation’s
shareholders, of each new Board member was approved by a vote of at least 2/3rds
of the Board members then still in office who were Board members at the
beginning of that period (including, for these purposes, new members whose
election or nomination was so approved); or
(iii) Approval by the shareholders of the Corporation of
(A) a dissolution or liquidation of the Corporation,
(B) a sale of all or substantially all of the assets or earning power of the
Corporation, taken as a whole (with the stock or other ownership interests of
the Corporation in any of its Affiliates constituting assets of the Corporation
for this purpose) to a Person that is not an Affiliate of the Corporation (for
purposes of this paragraph, “sale” means any change of ownership), or

 

- 5 -



--------------------------------------------------------------------------------



 



(C) an agreement to merge or consolidate or otherwise reorganize, with or into
one or more Persons that are not Affiliates of the Corporation, as a result of
which less than 50% of the outstanding voting securities of the surviving or
resulting entity immediately after any such merger, consolidation or
reorganization are, or will be, owned, directly or indirectly, by shareholders
of the Corporation immediately before such merger, consolidation or
reorganization (assuming for purposes of that determination that there is no
change in the record ownership of the Corporation’s securities from the record
date for that approval until that merger, consolidation or reorganization and
that those record owners hold no securities of the other parties to that merger,
consolidation or reorganization), but including in that determination any
securities of the other parties to that merger, consolidation or reorganization
held by Affiliates.
(f) “Code” means the Internal Revenue Code of 1986, as amended.
(g) “Good Reason” means:
(i) failure to elect or reelect or to appoint or reappoint the Executive as an
officer of the Corporation during the term of this Agreement in accordance with
Section 2 hereof;
(ii) material change in the Executive’s function, duties, or responsibilities,
which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 2 hereof or a material reduction in the Executive’s base
compensation;
(iii) a relocation of Executive’s principal place of employment by more than 100
miles from its location at the effective date of this Agreement;

 

- 6 -



--------------------------------------------------------------------------------



 



(iv) liquidation or dissolution of the Corporation other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
Executive; or
(v) breach of this Agreement by the Corporation.
Upon the occurrence of any event described above, the Executive shall have the
right to elect to terminate his employment under this Agreement by resignation
upon not less than thirty (30) days prior written notice to the Corporation,
which notice must be given by the Executive within ninety (90) days after the
initial event giving rise to said right to elect to terminate his employment.
Notwithstanding the preceding sentence, in the event of a continuing breach of
this Agreement by the Corporation, the Executive, after giving due notice within
the prescribed time frame of an initial event specified above, shall not waive
any of his rights solely under this Agreement by virtue of the fact that
Executive has submitted his resignation but has remained in the employment of
the Corporation and is engaged in good faith discussions to resolve any
occurrence of an event described above. The Corporation shall have at least
thirty (30) days to remedy any condition set forth above, provided, however,
that the Corporation shall be entitled to waive such period and make an
immediate payment hereunder.
(h) “Person” has the meaning given that term in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any Person described in and satisfying the
conditions of Rule 13d-1(b)(1) of Section 13 of the Exchange Act.
2. Term of Agreement. This Agreement will be effective for the period beginning
on the Effective Date and shall continue to be effective for the period ending
on the “Expiration Date”; provided, that the Executive’s right to
indemnification and insurance coverage shall continue beyond the Expiration Date
for the duration of all applicable statutes of limitations and for purposes of
all policies of insurance. The “Expiration Date” shall initially be
                                        , and thereafter shall automatically be
extended for successive two-year periods unless, not later than six months prior
to any such Expiration Date, the Corporation shall have given notice to the
Executive that it does not wish the Expiration Date to be so extended in which
case the Expiration Period will be the date that is thirty (30) months from the
date of such notice. Notwithstanding the foregoing, the Expiration Date shall be
any earlier date on which the Executive’s employment with the Corporation
terminates for any reason, in the event such termination occurs prior to a
“Change in Control” of the Corporation (as hereinafter defined).

 

- 7 -



--------------------------------------------------------------------------------



 



3. Benefits and Restrictions Upon Termination Following a Change in Control.
(a) Upon Termination by the Corporation without Cause or by the Executive with
Good Reason. Upon the Executive’s termination of employment by (i) the
Corporation without Cause within the twelve (12)-month period following a Change
in Control or (ii) the Executive for Good Reason no later than fourteen
(14) months following a Change in Control, the Corporation will provide the
following:
(i) Salary And Fringe Benefits. The Executive will receive full salary and
fringe benefits through the effective date of termination together with any
unpaid annual short term incentive bonus for a prior period, which shall be paid
within 30 days after the effective date of the termination of employment. The
Executive will receive a payment equal to the 200% of the Executive’s base
salary, as in effect in the year of the termination of employment, payable in
one lump sum within 30 days after the effective date of the termination of
employment. The Executive will also receive non-taxable medical and health
insurance, group term life insurance, automobile allowance and club membership
benefits (hereinafter referred to as “Fringe Benefits”) as in effect on the date
of termination for a period of twenty-four (24) months beginning with the month
next following the month during which the employment terminates. If the
Executive dies during the twenty-four (24) month period, any dependent health or
medical Fringe Benefits will be provided for the balance of the twenty-four
(24) month period. For purposes of COBRA health care continuation coverage, the
“qualifying event” will be deemed to have occurred at the end of the twenty-four
(24) month period following termination of employment.

 

- 8 -



--------------------------------------------------------------------------------



 



(ii) Bonus. The Executive will receive a bonus amount equal to the 200% of the
Executive’s targeted annual short term incentive bonus amount in effect in the
year of the termination of employment payable in one lump sum within 30 days
after the effective date of the termination of employment.
(iii) Accrued Vacation. The Executive will receive payment for accrued but
unused vacation, which payment will be equitably prorated based on the period of
active employment for that portion of the fiscal year in which the Executive’s
termination of employment becomes effective. Payment for accrued but unused
vacation will be payable in one lump sum within 30 days after the effective date
of the termination of employment.
(iv) Indemnification. For 60 months following the date of termination of
employment, the Corporation will continue any indemnification agreement with the
Executive and will provide directors’ and officers’ liability insurance insuring
the Executive, such coverage to have limits and scope of coverage not less than
that in effect on the date of termination of employment.
(v) Equity Compensation. The Executive will be fully vested in and will have the
immediate right to exercise all equity compensation awards including, but not
limited to, stock options, restricted stock, stock appreciation rights, and
phantom equity awards, which the Executive has received in connection with
Executive’s employment with the Corporation.
(vi) Qualified Plans. The Executive will receive a lump sum payment within
30 days after the effective date of the termination of employment in an amount
equal to the value of the accrued benefit under any qualified pension or profit
sharing plan maintained by the Corporation which was not vested.

 

- 9 -



--------------------------------------------------------------------------------



 



(vii) Outplacement. For a twelve (12)-month period following the termination of
employment, the Corporation will reimburse the Executive foroutplacement
services in an amount not to exceed $10,000; provided however, that
reimbursements for such outplacement services shall be made in a cash lump sum
within 30 days after Executive incurs such expenses.
(viii) Reduction in Fringe Benefits. Fringe benefits under this Section will be
reduced to the extent practicable for any similar fringe benefits provided by
and available to the Executive from any subsequent employer but will not be
limited by the terms of any fringe benefit of a subsequent employer.
(b) Upon Any Other Termination. Upon the Executive’s termination of employment
absent Good Reason, by the Corporation for Cause, or on account of death or
disability, in any case following a Change in Control, no amounts will be
payable under this Agreement.
4. Section 409A Compliance. Notwithstanding any other provision in this
Agreement, forpurposes of this Agreement, “termination of employment” shall mean
“Separation from Service” as defined in Code Section 409A and the Treasury
Regulations thereunder, such that the Corporation and the Executive reasonably
anticipate that the level of bona fide services the Executive would perform
after termination would permanently decrease to a level that is less than 50% of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period.
Notwithstanding anything in this Agreement to the contrary, in the event
Executive is a Specified Employee (within the meaning of Treasury Regulations
§1.409A-1(i)), then, to the extent necessary to avoid penalties under Code
Section 409A, no

 

- 10 -



--------------------------------------------------------------------------------



 



payment shall be made to Executive prior to the first day of the seventh month
following the Date of Termination in excess of the “permitted amount” under Code
Section 409A. For these purposes, the “permitted amount” shall be an amount that
does not exceed two times the lesser of: (i) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the Bank
for the calendar year preceding the year in which occurs the Date of Termination
or (ii) the maximum amount that may be taken into account under a tax-qualified
plan pursuant to Code Section 401(a)(17) for the calendar year in which occurs
the Date of Termination. Payment of the “permitted amount” shall be made within
thirty (30) days following the Date of Termination. Any payment in excess of the
permitted amount shall be made to Executive on the first day of the seventh
month following the Date of Termination.
5. Effect of Regulatory Actions. Any actions by the Corporation under this
Agreement must comply with the law, including regulations and other interpretive
action, of the Federal Deposit Insurance Act, Federal Deposit Insurance
Corporation, or other entities that supervise any of the activities of the
Corporation. Specifically, any payments to the Executive by the Corporation,
whether pursuant to this Agreement or otherwise, are subject to and conditioned
upon their compliance with Section 18(k) of the Federal Deposit Insurance Act,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.
6. Golden Parachute Adjustments. Notwithstanding anything in this Agreement or
any other agreement to the contrary, (A) in the event the Corporation (or its
successor) and the Executive both determine, based upon the advice of the
independent public accountants for the Corporation, that part or all of the
consideration, compensation or benefits to be paid to the Executive under this
Agreement constitute “parachute payments” under Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended, then, if the aggregate present value
of such parachute payments, singularly or together with the aggregate present
value of any consideration, compensation or benefits to be paid to the Executive
under any other plan, arrangement or agreement which constitute “parachute
payments” (collectively, the “Parachute Amount”) exceeds 2.99 times the
Executive’s “base amount,” as defined in Section 280G(b)(3) of the Code (the
“Executive Base Amount”), the amounts constituting “parachute

 

- 11 -



--------------------------------------------------------------------------------



 



payments” which would otherwise be payable to or for the benefit of the
Executive shall be reduced to the extent necessary so that the Parachute Amount
is equal to 2.99 times the Executive Base Amount (the “Reduced Amount”);
provided that such amounts shall not be so reduced if the Executive determines,
based upon the advice of an independent public accounting firm (which may, but
need not be the independent public accountants of the Corporation), that without
such reduction the Executive would be entitled to receive and retain, on a net
after tax basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after tax basis, that the Executive would be entitled to retain upon Executive’s
receipt of the Reduced Amount.
(B) If the determination made pursuant to clause (A) above results in a
reduction of the payments that would otherwise be paid to the Executive except
for the application of this Section 6, then the Executive may then elect, in the
Executive’s sole discretion, which and how much of any particular entitlement
shall be eliminated or reduced and shall advise the Corporation in writing of
the Executive’s election within ten days of the determination of the reduction
in payments; provided, however, that if it is determined that such election by
the Executive shall be in violation of Code Section 409A, or if no such election
is made by the Executive within such ten-day period, the allocation of the
required reduction shall be pro-rata. Within ten days following such
determination and the election hereunder, the Corporation shall pay or
distribute to or for the benefit of the Executive such amounts as are then due
to the Executive under this Agreement and shall promptly pay or distribute to or
for the benefit of the Executive in the future such amounts as become due to the
Executive under this Agreement.
(C) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Corporation which should not have been made under clause (A) of
this Section 6 (an “Overpayment”) or that additional payments which are not made
by the Corporation pursuant to clause (A) of this Section 6 should have been
made (an “Underpayment”). In the event that there is a final determination by
the Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to

 

- 12 -



--------------------------------------------------------------------------------



 



which an Overpayment arises, any such Overpayment shall be treated for all
purposes as a loan to the Executive which the Executive shall repay to the
Corporation together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code. In the event that there is a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Agreement, any
such Underpayment shall be promptly paid by the Corporation to or for the
benefit of the Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.
The calculations required by clause (A) of this Section 6 will be made by the
Corporation’s independent accounting firm engaged immediately prior to the event
that triggered the payment, in consultation with the Corporation’s outside legal
counsel, and for purposes of making the calculation the accounting firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, provided that the accounting firm’s
determinations must be made with substantial authority (within the meaning of
Section 6662 of the Code).
7. Late Payments: Tax Withholding. Any payment required to be made to the
Executive under this Agreement that is not made at the time required hereunder
shall bear interest at a rate equal to 120% of the monthly compounded applicable
federal rate, as in effect under Section 1274(d) of the Code for the month in
which the payment is required to be made. All payments required to be made to
the Executive under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Corporation may reasonably determine it should withhold pursuant to any
applicable law or regulation.

 

- 13 -



--------------------------------------------------------------------------------



 



8. Non-Solicitation. In consideration of the compensation and other benefits to
be paid to the Executive under this Agreement, the Executive agrees that,
beginning on the date of this Agreement and continuing until the Covenant
Expiration Date, as hereafter defined, the Executive shall not, directly or
indirectly, for the Executive’s own account or as agent, employee, officer,
director, trustee, consultant, partner, stockholder or equity owner of any
corporation or any other entity (a) solicit the employment of any person who is
employed by the Corporation or any Affiliate at the Reference Date or at any
time during the six-month period preceding the Reference Date, except that the
Executive shall be free to solicit the employment of any such person whose
employment with the Corporation or any Affiliate has terminated for any reason
(without any interference from the Executive) or who has not been employed by
the Corporation or any Affiliate for at least six (6) months, (b) canvass or
solicit business in competition with the business conducted by the Corporation
or any Affiliate at the Reference Date from any person or entity who during the
six (6) month period preceding the Reference Date shall have been a customer of
the Corporation or any Affiliate, (c) willfully dissuade or discourage any
person or entity from using, employing or conducting business with the
Corporation or any Affiliate or (d) intentionally disrupt or interfere with, or
seek to disrupt or interfere with, the business or contractual relationship
between the Corporation or any Affiliate and any other party who during the
six-month period preceding the Reference Date shall have supplied materials or
services to the Corporation or any Affiliate. “Covenant Expiration Date” shall
mean the date which is nine (9) months after the Reference Date. “Reference
Date” shall mean the date on which the Executive’s employment with the
Corporation or an Affiliate has terminated; provided however that the
Executive’s employment shall not be deemed to have terminated so long as the
Executive continues to be employed or engaged as an employee or consultant of
the Corporation or any Affiliate.
9. Confidential Information. The Executive has and will have access to become
acquainted with confidential or proprietary information and trade secrets
related to the business of the Corporation, its subsidiaries and any Affiliates
(collectively, the “Companies”), including but not limited to (i) trade secrets,
business plans, software programs, operating plans, marketing plans, financial
reports, operating data, budgets, wage and salary rates, pricing strategies and
information, terms of agreements with suppliers or customers and others,
customer lists, reports, correspondence, tapes, disks, tangible property and
specifications owned by or used in the Companies’ businesses; (ii) operating
strengths and weaknesses of the Companies’ officers, directors, employees,
agents, suppliers and customers, and/or (iii) information pertaining to future
developments such as, but not limited to, software development or enhancement,
future marketing plans or ideas, and plans or ideas for new services

 

- 14 -



--------------------------------------------------------------------------------



 



or products, (iv) all information which is learned or developed by the Executive
in the course and performance of the Executive’s duties under this Agreement,
including without limitation, reports, information and data relating to the
Companies’ acquisition strategies, and (v) other tangible and intangible
property which is used in the business and operations of the Companies’ but not
made publicly available ((i) through (v) are, collectively, “Confidential
Information”). The Executive will not, directly or indirectly, disclose, use or
make known for the Executive’s or another’s benefit any Confidential Information
of the Companies or use such Confidential Information in any way except in the
best interests of the Companies in the performance of the Executive’s duties.
The Executive will take all necessary steps to safeguard the Companies’
Confidential Information. In addition, to the extent that the Corporation has
entered into a confidentiality agreement with any other person or entity the
Executive agrees to comply with the terms of such confidentiality agreement and
to be subject to the restrictions and limitations imposed by such
confidentiality agreements as if the Executive was a party thereto.
10. Non-exclusivity of Rights. Except as otherwise specifically provided,
nothing in this Agreement will prevent or limit the Executive’s continued or
future participation in any benefit, incentive, or other plan, practice, or
program provided by the Corporation and for which the Executive may qualify. Any
amount of vested benefit or any amount to which the Executive is otherwise
entitled under any plan, practice, or program of the Corporation will be payable
in accordance with the plan, practice, or program, except as specifically
modified by this Agreement. To the extent that this Agreement provides a larger
or greater separate severance benefit than may be provided to the Executive
pursuant to any policy, program, contract or arrangement adopted by the
Corporation, this Agreement will supersede and be in full substitution of such
other policy, program, contract or arrangement with respect to the larger or
greater separate severance benefit to be provided.
11. No Obligation to Seek Other Employment. The Executive will not be obligated
to seek other employment or to take other action to mitigate any amount payable
to the Executive under this Agreement.

 

- 15 -



--------------------------------------------------------------------------------



 



12. Benefit Claims. In the event the Executive, or the Executive’s
beneficiaries, as the case may be, and the Corporation disagree as to their
respective rights and obligations under this Agreement, and the Executive or the
Executive’s beneficiaries are successful in establishing, privately or
otherwise, that the Executive’s or their position is substantially correct, or
that the Corporation’s position is substantially wrong or unreasonable, or in
the event that the disagreement is resolved by settlement, the Corporation will
pay all costs and expenses, including counsel fees, which the Executive or the
Executive’s beneficiaries may incur in connection therewith directly to the
provider of the services or as may otherwise be directed by the Executive or the
Executive’s beneficiaries. The Corporation will not delay or reduce the amount
of any payment provided for hereunder or setoff or counterclaim against any such
amount for any reason whatsoever; it is the intention of the Corporation and the
Executive that the amounts payable to the Executive or the Executive’s
beneficiaries hereunder will continue to be paid in all events in the manner and
at the times herein provided. All payments made by the Corporation hereunder
will be final and the Corporation will not seek to recover all or any part of
any portion of any payments hereunder for any reason.
13. Successors. This Agreement is personal to the Executive and may not be
assigned by the Executive other than by will or the laws of descent and
distribution. This Agreement will inure to the benefit of and be enforceable by
the Executive’s legal representatives or successors in interest. The Executive
may designate a successor or successors in interest to receive any amounts due
under this Agreement after the Executive’s death. A designation of a successor
in interest must be made in writing, signed by the Executive, and delivered to
the Corporation pursuant the Notice provisions of this Agreement. Except as
otherwise provided in this Agreement, if the Executive has not designated a
successor in interest, payment of benefits under this Agreement will be made to
the Executive’s estate. This Section will not supersede any designation of
beneficiary or successor in interest made by the Executive or provided for under
any other plan, practice, or program of the Corporation.
This Agreement will inure to the benefit of and be binding upon the Corporation
and its successors and assigns.
The Corporation will require any successor (whether direct or indirect, by
acquisition of assets, merger, consolidation or otherwise) to all or
substantially all of the operations or assets of the Corporation or any
successor and without regard to the form of transaction used to acquire the
operations or assets of the Corporation, to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no succession had taken place. “Corporation” means
the Corporation and any successor to its operations or assets as set forth in
this Section that is required by this clause to assume and agree to perform this
Agreement or that otherwise assumes and agrees to perform this Agreement.

 

- 16 -



--------------------------------------------------------------------------------



 



14. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or a breach of it, must be settled by final and binding arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, and judgment upon the award rendered
by the arbitrators may be entered by any court having jurisdiction over it. The
arbitration must take place in Buffalo, New York. The arbitration must be
conducted before three (3) arbitrators.
15. Allocation of Payments, Etc., Between Corporation and Bank. All payments,
accruals and other benefits under this Agreement will be allocated between the
Corporation and the Bank. The Corporation and Bank management will recommend
allocations supported by data they provide, and the Board will approve the
allocations. The allocation will make certain no amounts are paid or owed by the
Bank that are attributable to services performed by the Executive for the
Corporation. The Corporation nonetheless will remain jointly liable for all
payments, accruals and benefits under this Agreement.
16. Failure, Delay or Waiver. No course of action or failure to act by the
Corporation or the Executive will constitute a waiver by the party of any right
or remedy under this Agreement, and no waiver by either party of any right or
remedy under this Agreement will be effective unless made in writing.
17. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be enforceable under applicable law. However,
if any provision of this Agreement is deemed unenforceable under applicable law
by a court having jurisdiction, the provision will be unenforceable only to the
extent necessary to make it enforceable without invalidating the remainder of it
or any of the remaining provisions of this Agreement.

 

- 17 -



--------------------------------------------------------------------------------



 



18. Notice. All written communications to parties required hereunder must be in
writing and (a) delivered in person, (b) mailed by registered or certified mail,
return receipt requested, (such mailed notice to be effective 4 days after the
date it is mailed) or (c) sent by facsimile transmission, with confirmation sent
by way of one of the above methods, to the party at the address given below for
the party (or to any other address as the party designates in a writing
complying with this Section, delivered to the other party):
If to the Corporation:

              First Niagara Financial Group, Inc.     6950 South Transit Road  
  P.O. Box 514     Lockport, NY 14095-0514
 
  Attention:
Telephone:
Telecopier:   Chief Human Resource Officer
716-625-7578
716-625-0018

with a copy (which shall not constitute notice) to:

              Luse Gorman Pomerenk & Schick, P.C.     5335 Wisconsin Avenue, NW,
Suite 400     Washington, DC 20015
 
  Attention:   John Gorman, Esq. or Norma Sharara, Esq.
 
  Telephone:   202-274-2000
 
  Telecopier:   202-362-2902

If to the Executive:

                       
 
                     
 
                     
 
           
 
  Telephone:        
 
           
 
  Telecopier:        
 
           

with a copy (which shall not constitute notice) to:

                       
 
                     
 
                     
 
  Attention:        
 
           
 
  Telephone:   (     )                     -                        
 
  Telecopier:   (     )                     -                        

 

- 18 -



--------------------------------------------------------------------------------



 



19. Miscellaneous. This Agreement (a) may not be amended, modified or terminated
orally or by any course of conduct pursued by the Corporation or the Executive,
but may be amended, modified or terminated only by a written agreement duly
executed by the Corporation and the Executive, (b) is binding upon and inures to
the benefit of the Corporation and the Executive and each of their respective
heirs, representatives, successors and assignees, except that the Executive may
not assign any of the Executive’s rights or obligations pursuant to this
Agreement, (c) constitutes the entire agreement between the Corporation and the
Executive with respect to the subject matter of this Agreement, and supersedes
all oral and written proposals, representations, understandings and agreements
previously made or existing with respect to such subject matter, and (d) will be
governed by, and interpreted and construed in accordance with, the laws of the
State of New York, without regard to principles of conflicts of law.
20. Termination of this Agreement. This Agreement will terminate on the later of
(i) the Expiration Date or (ii) the date on which the Corporation has made the
last payment to the Executive of any amount provided for under this Agreement.
However, the obligations set forth under Sections 3(a)(iv) and 9 will survive
any termination and will remain in full force and effect. Without the written
consent of the Executive, the Corporation has no right to terminate this
Agreement prior to the date of the last payment.
21. Multiple Counterparts. This Agreement may be executed in one or more counter
parts, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument. Any party may execute this
Agreement by facsimile signature and the other party shall be entitled to rely
on such facsimile signature as evidence that this Agreement has been duly
executed by such party. Any party executing this Agreement by facsimile
signature shall immediately forward to the other party an original page by
overnight mail.

 

- 19 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

                  FIRST NIAGARA FINANCIAL GROUP, INC.              
 
  By:                  
Date
      Name:    
 
           
 
      Title:    
 
                              EXECUTIVE:                                  
Date
           

 

- 20 -